Citation Nr: 0844846	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and November 2005 rating 
decisions of the RO in Boston, Massachusetts, which declined 
to reopen the veteran's claim of service connection for a 
psychiatric condition.  

Subsequent to the issuance of the May 2007 Statement of the 
Case (SOC), the veteran submitted additional evidence which 
was not considered by the RO.  The veteran, through his 
representative, has waived RO consideration of that evidence 
in a November 2008 submission.  As such, the Board may 
consider the appeal.  38 C.F.R. § 20.1304 (2008).

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in November 2006 at the RO.  
Transcripts of these proceedings have been associated with 
the claims file.  

During the pendency of this appeal, the veteran was afforded 
a QTC psychiatric examination in connection with his petition 
to reopen the claim of service connection for a psychiatric 
disorder.  At the examination, the veteran was diagnosed with 
post-traumatic stress disorder (PTSD).  The veteran and his 
representative have since raised the issue of entitlement to 
service connection for PTSD.  The Board notes, however, that 
the only claim that has been considered by the RO and 
appealed by the veteran is entitlement to service connection 
for a psychiatric disorder.  Absent an adjudication with 
proper notification, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction over the PTSD issue. Therefore, the issue of 
service connection for PTSD is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1. A February 2004 decision of the Board denied the veteran's 
claim of service connection for a psychiatric disorder.

2. Additional evidence received since the February 2004 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a psychiatric disorder.  

3. The preponderance of the evidence does not establish that 
a psychiatric disorder had its onset in service or is 
otherwise related to the veteran's active military service.  


CONCLUSIONS OF LAW

1. The February 2004 Board decision denying a claim of 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
has been received, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3. A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

As to the veteran's petition to reopen his claim of service 
connection for a psychiatric disorder, reopening has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on the petition to reopen is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

As to the underlying claim of service connection, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless. 

Prior to the initial adjudication of the veteran's claim, 
letters dated in April 2004 and June 2004 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  These letters advised 
the veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim, and advised to 
send any medical reports that he had.  He was also told that 
it was still his responsibility to support the claim with 
appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in a December 2007 letter and the 
veteran responded by submitting additional evidence.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  VA has attempted to obtain 
private medical records identified by the veteran; notice of 
negative replies and the lack of response from the private 
treatment providers has been provided to the veteran.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in January 2007 to 
obtain an opinion as to whether his psychiatric condition can 
be directly attributed to service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The veteran contends that he has a psychiatric disorder as a 
result of service.  The claim of service connection for a 
psychiatric disorder was previously denied on the merits in a 
February 2004 decision of the Board.  This decision is final.  
38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's claim of service connection for a psychiatric 
disorder was previously denied because a psychiatric disorder 
was not shown to have been incurred in service.  In order for 
the claim to be reopened, the veteran must have submitted 
evidence showing that a psychiatric disorder was incurred or 
aggravated in service.  

Since the February 2004 Board decision, the veteran has 
submitted lay statements dated in March 2004 from R.A. Bauer, 
A.F. Gillis, R.F. Woods, and G.M. Woods, which state that 
after service the veteran became depressed, moody, irritable, 
prone to sudden outbursts, and that he started drinking 
heavily.  The veteran has also submitted an April 2004 
statement describing his stressor and the effects it had on 
him during and following service.  Additionally, VA treatment 
records dated from March 2004 to January 2006 have been 
associated with the record.  These records reflect ongoing 
treatment for a depressive disorder and reveal that the 
veteran has reported having recurrent nightmares related to 
his experience working as a communication officer in the 
military.  See VA treatment records, September 2005.  A 
January 2007 QTC examination report shows that the veteran 
has been diagnosed with PTSD with panic attacks and anxiety.  

The Board has reviewed the aforementioned evidence and finds 
that the March 2004 lay statements of R.A. Bauer, A.F. 
Gillis, R.F. Woods, and G.M. Woods are neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  The Board also notes that such 
evidence, if credible, relates to an unestablished fact 
necessary to substantiate the claim, specifically, that the 
veteran incurred a psychiatric disorder in service.  In this 
regard, evidence is weighed and credibility assessed after a 
claim is reopened.  See Justus v. Principi, 3 Vet. App. 510 
(1993).  When considered together with the evidence 
previously of record, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and the Board will proceed to review the claim in 
light of all the evidence, new and old.  38 C.F.R. § 3.156.

At his December 2007 Travel Board hearing, the veteran 
testified that he believed his psychiatric condition to be 
caused by the stress of working as a cryptographer in service 
and having to deal with the bells that went off in the 
communication center.  Subsequently, the veteran submitted a 
January 2008 statement in which he contends that while he was 
working as a cryptographer in the communication center at 
Helemano Military Reservation, a relay station in the western 
part of the United States was blown up.  The veteran asserts 
that the Army thought that the communication center at 
Helemano might become a target and therefore responded by 
bringing in infantry from Schofield Barracks to guard the 
communication center around the clock.  The veteran further 
claims that at this time he was suffering bouts of 
depression, anxiety, panic attacks, claustrophobia and 
persistent nightmares.  

The Board has reviewed the veteran's service medical records 
and finds them to be negative for complaints, treatment or a 
diagnosis of depression, anxiety, nervous condition, or other 
psychiatric disorder.  The veteran's October 1968 separation 
examination report reflects negative findings for any 
psychiatric abnormalities at discharge.  

The record reveals that the veteran was tried by court-
martial in March 1961.  A summarized record of trial by 
special court-martial shows that the veteran was charged with 
committing assault on a staff sergeant by throwing a wooden 
chair at him.  The veteran was also charged for behaving in a 
"drunk and disorderly" manner in the Helemano Post 
Exchange.  The prosecution witnesses testified that the 
veteran appeared to be intoxicated.  Although some of the 
witnesses testified to seeing the veteran order beer shortly 
before the alleged assault incident, the veteran was found 
guilty of the assault and the "disorderly" charges and not 
guilty of the "drunk" charge.  There is no evidence in the 
record indicating that it was necessary for the veteran to 
undergo a psychiatric evaluation in relation to this 
incident.  

The Board has taken into consideration all of the relevant 
evidence of record and finds that it fails to establish that 
a psychiatric disorder was incurred or aggravated in service.  
Although the personal statements submitted by the veteran and 
the lay statements of his friends attempt to show that the 
veteran separated from service with a psychiatric disorder, 
the service medical records demonstrate otherwise, as 
explained above.  The Board notes additionally that the 
record contains a VA examination report dated in October 
1971, more than a decade after service separation, which 
states that the veteran was negative for any psychiatric 
disorders at the time.  Viewed in conjunction with the 
service medical records, this evidence weighs against a 
finding that that the veteran suffered from a psychiatric 
condition in service.

The Board is mindful of the veteran's statements regarding 
the etiology of his psychiatric disorder.  The veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he 
experiences certain symptoms.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

As the evidence fails to demonstrate that a psychiatric 
disorder was incurred or aggravated in service, the Board 
need not address the matters of whether there is medical 
evidence of a current psychiatric disability and whether 
there is medical evidence of a nexus between such a 
disability and an injury or disease incurred in service.  See 
Hickson.  

In light of the foregoing, the Board concludes that service 
connection for a psychiatric disorder is not warranted.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

New and material evidence to reopen the claim of service 
connection for a psychiatric disorder has been received; to 
that extent only, the appeal is granted.

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


